Citation Nr: 0126345	
Decision Date: 11/14/01    Archive Date: 11/20/01

DOCKET NO.  00-09 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1975 to October 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Des 
Moines, Iowa (RO) which denied service connection for PTSD.


REMAND

The veteran contends that the RO improperly denied his claim 
of entitlement to service connection for PTSD because he 
incurred the disorder during his noncombat service.  In 
several written statements and during hearing testimony 
before the RO and the undersigned Board member, the veteran 
described several incidents which he claims to have caused 
his PTSD.  These incidents include physical and verbal abuse 
by one or more drill sergeants during basic training and 
personal assault by an unknown person during service in 
Germany.  Review of the record discloses that additional RO 
action is required prior to further Board review of the 
veteran's claim.

Current law and regulations require VA to expend additional 
effort to attempt to confirm the veteran's claimed stressors.  
Although the record in this case is not entitrely consistent 
as to the veteran's diagnosis, the medical reports include 
diagnoses of  PTSD.  Absent from the record, however, is 
required evidence corroborating the veteran's noncombat 
stressor claims.  See Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  Service medical and personnel records are silent on 
the matter and the veteran himself admits his failure to have 
reported or to have sought medical care after the alleged 
abuses.  However, VA is required to take particular steps to 
attempt to verify the appellant's contentions regarding 
personal assault.  Patton v. West, 12 Vet.App. 272 (1999).  
Alternative sources which may provide credible secondary 
evidence of an in-service personal assault include "buddy 
statements," letters, diary or journal entries, or other 
contemporaneous records of the alleged incidents such as 
records documenting increased interest in testing for a 
sexually transmitted disease, termination of primary 
relationships or the onset of alcohol and drug abuse.  In 
personal assault claims secondary evidence, especially 
evidence documenting behavioral change, may require clinical 
interpretation by a VA neuropsychiatric physician.  M21-1, 
Part VI, 1138.

Furthermore, during the course of this appeal, substantial 
changes in VA law affecting this matter redefines VA's duty 
to assist and to notify a claimant of information and 
evidence necessary to substantiate a claim for benefits.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA).  The VCAA and regulations 
promulgated pursuant thereto also eliminate the concept of a 
well-grounded claim and requires VA to make a reasonable 
effort to assist a veteran to obtain evidence necessary to 
substantiate a claim, which may include medical or other 
records and a medical examination or opinion.  Id; 66 Fed. 
Reg. 45,620 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA and 
accompanying regulations are applicable to all claims filed 
on or after the date of its enactment and to claims filed 
before the date of enactment but not finally adjudicated by 
that date.  VCAA at § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  REMAND of this case is required for 
compliance with VCAA notice and duty to assist provisions.

In consideration of the foregoing, the Board has determined 
that further development of the case is necessary to provide 
the veteran due process of law and full consideration of this 
appeal.  Accordingly, this case is REMANDED for the following 
action:

1.  The RO shall review the claims file 
and ensure full compliance with VCAA and 
regulatory notification and development 
procedures, especially those provided in 
sections 3 and 4 (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107) and implementing regulations at 
66 Fed.Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)).

2.  The RO must ensure that the claims 
folder includes copies of all available 
relevant medical reports, including both 
private and VA records.

3.  The RO shall ask the veteran to help 
locate and obtain secondary evidence, if 
any, including but not limited to "buddy 
statements," letters, diary or journal 
entries, or other contemporaneous records 
of alleged stressor incidents such as 
records documenting increased interest in 
testing for sexually transmitted disease, 
termination of primary relationships or 
the onset of alcohol and drug abuse, 
which may corroborate one or more of the 
claimed stressors.

4.  If and only if the RO is able to 
confirm one or more of the claimed 
stressors, the RO shall arrange for a VA 
psychiatric examination to determine 
whether the veteran has PTSD which at 
least as likely as not is attributable to 
a confirmed stressor.  The examining 
psychiatrist should review the claims 
file and conduct all indicated studies, 
report pertinent medical complaints, 
symptoms and clinical findings.  The 
veteran is advised that failure to report 
for a scheduled examination may have 
consequences adverse to the claim.  
38 C.F.R. § 3.655 (2000); Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991).

5.  The RO shall ensure full completion 
of the aforementioned development.

If RO readjudication continues to deny the veteran's claim, 
the RO should issue a Supplemental Statement of the Case and 
provide the veteran and his representative with a reasonable 
time within which to respond.  The RO then should return the 
case to the Board for further review.  The purpose of this 
REMAND is to obtain additional development.  The Board 
intimates no opinion as to the merits of the case.  Although 
the veteran need not take further action until so notified by 
the RO, (he/she) may submit to the RO additional evidence and 
argument pertaining to this REMAND.  Kutscherousky v. West, 
12 Vet. App. 369, 372-73 (1999).



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



